Exhibit 10.10

Crown Resources Corporation
2002 STOCK INCENTIVE PLAN

1.     Purpose. The purpose of this 2002 Stock Incentive Plan (the "Plan") is to
enable Crown Resources Corporation (the "Company") to attract and retain the
services of (i) selected employees, officers and directors of the Company or any
parent or subsidiary of the Company and (ii) selected nonemployee agents,
consultants, advisers and independent contractors of the Company or any parent
or subsidiary of the Company. For purposes of this Plan, a person is considered
to be employed by or in the service of the Company if the person is employed by
or in the service of any entity (the "Employer") that is either the Company or a
parent or subsidiary of the Company.

2.     Shares Subject to the Plan. Subject to adjustment as provided below and
in Section 10, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 5,000,000 shares. If an option or
Performance-Based Award granted under the Plan expires, terminates or is
canceled, the unissued shares subject to that option or Performance-Based Award
shall again be available under the Plan. If shares awarded as a bonus pursuant
to Section 7 or sold pursuant to Section  8 under the Plan are forfeited to or
repurchased by the Company, the number of shares forfeited or repurchased shall
again be available under the Plan.

3.     Effective Date and Duration of Plan.

3.1     Effective Date. The Plan shall become effective as of June 11, 2002. No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable and no payments shall be made under a Performance-Based
Award, however, until the Plan is approved (i) as part of the Company's Plan of
Reorganization by the United States Bankruptcy Court for the District of
Colorado or (ii) by the affirmative vote of the holders of a majority of the
shares of Common Stock represented at a shareholders meeting at which a quorum
is present or by means of unanimous consent resolutions, and the exercise of any
Incentive Stock Options granted under the Plan before approval shall be
conditioned on and subject to that approval. Subject to this limitation, options
and Performance-Based Awards may be granted and shares may be awarded as bonuses
or sold under the Plan at any time after the effective date and before
termination of the Plan.

3.2     Duration. The Plan shall continue in effect until all shares available
for issuance under the Plan have been issued and all restrictions on the shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options, Performance-Based Awards and shares subject
to restrictions then outstanding under the Plan. Termination shall not affect
any outstanding options, any outstanding Performance-Based Awards or any right
of the Company to repurchase shares or the forfeitability of shares issued under
the Plan.

4.     Administration.

4.1     Board of Directors. The Plan shall be administered by the Board of
Directors of the Company, which shall determine and designate the individuals to
whom awards shall be made, the amount of the awards and the other terms and
conditions of the awards. Subject to the provisions of the Plan, the Board of
Directors may adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting period, accelerate any exercise
date, waive or modify any restriction applicable to shares (except those
restrictions imposed by law) and make all other determinations in the judgment
of the Board of Directors necessary or desirable for the administration of the
Plan. The interpretation and construction of the provisions of the Plan and
related agreements by the Board of Directors shall be final and conclusive. The
Board of Directors may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any related agreement in the manner and to
the extent it deems expedient to carry the Plan into effect, and the Board of
Directors shall be the sole and final judge of such expediency.

4.2     Committee. The Board of Directors may delegate to any committee of the
Board of Directors (the "Committee") any or all authority for administration of
the Plan. If authority is delegated to the Committee, all references to the
Board of Directors in the Plan shall mean and relate to the Committee, except
(i) as otherwise provided by the Board of Directors and (ii) that only the Board
of Directors may amend or terminate the Plan as provided in Sections 3 and 11.

4.3     Officers. The Board of Directors may delegate to any officer or officers
of the Company authority to grant awards under the Plan, subject to any
restrictions imposed by the Board of Directors.

          

5.     Types of Awards, Eligibility, Limitations. The Board of Directors may,
from time to time, take the following actions, separately or in combination,
under the Plan: (i) grant Incentive Stock Options, as defined in Section 422 of
the Internal Revenue Code of 1986, as amended (the "Code"), as provided in
Sections 6.1 and 6.2; (ii) grant options other than Incentive Stock Options
("Non-Statutory Stock Options") as provided in Sections 6.1 and 6.3; (iii) award
stock bonuses as provided in Section 7; (iv) sell shares subject to restrictions
as provided in Section 8; and (v) award Performance-Based Awards as provided in
Section 9. Awards may be made to employees, including employees who are officers
or directors, and to other individuals described in Section 1 selected by the
Board of Directors; provided, however, that only employees of the Company or any
parent or subsidiary of the Company (as defined in subSections 424(e) and 424(f)
of the Code) are eligible to receive Incentive Stock Options under the Plan. The
Board of Directors shall select the individuals to whom awards shall be made and
shall specify the action taken with respect to each individual to whom an award
is made. At the discretion of the Board of Directors, an individual may be given
an election to surrender an award in exchange for the grant of a new award.



6.     Option Grants.

6.1     General Rules Relating to Options.

                    

6.1-1     Terms of Grant. The Board of Directors may grant options under the
Plan. With respect to each option grant, the Board of Directors shall determine
the number of shares subject to the option, the exercise price, the period of
the option, the time or times at which the option may be exercised and whether
the option is an Incentive Stock Option or a Non-Statutory Stock Option. At the
time of the grant of an option or at any time thereafter, the Board of Directors
may provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.



                         

6.1-2     Exercise of Options. Except as provided in Section 6.1-4 or as
determined by the Board of Directors, no option granted under the Plan may be
exercised unless at the time of exercise the optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the date the option was granted. Except as provided in
Sections 6.1-4 and 10, options granted under the Plan may be exercised from time
to time over the period stated in each option in amounts and at times prescribed
by the Board of Directors, provided that options may not be exercised for
fractional shares. Unless otherwise determined by the Board of Directors, if an
optionee does not exercise an option in any one year for the full number of
shares to which the optionee is entitled in that year, the optionee's rights
shall be cumulative and the optionee may purchase those shares in any subsequent
year during the term of the option.



                         

6.1-3     Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee's domicile at
the time of death, and (ii) during the optionee's lifetime, shall be exercisable
only by the optionee.



                         

6.1-4     Termination of Employment or Service.



                              

6.1-4(a)     General Rule. Unless otherwise determined by the Board of
Directors, if an optionee's employment or service with the Company terminates
for any reason other than because of total disability or death as provided in
Sections 6.1-4(b) and (c), his or her option may be exercised at any time before
the expiration date of the option or the expiration of 30 days after the date of
termination, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of termination.



                              

6.1-4(b)     Termination Because of Total Disability. Unless otherwise
determined by the Board of Directors, if an optionee's employment or service
with the Company terminates because of total disability, his or her option may
be exercised at any time before the expiration date of the option or before the
date 12 months after the date of termination, whichever is the shorter period,
but only if and to the extent the optionee was entitled to exercise the option
at the date of termination. The term "total disability" means a medically
determinable mental or physical impairment that is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more and that, in the opinion of the Company and two independent physicians,
causes the optionee to be unable to perform his or her duties as an employee,
director, officer or consultant of the Employer and unable to be engaged in any
substantial gainful activity. Total disability shall be deemed to have occurred
on the first day after the two independent physicians have furnished their
written opinion of total disability to the Company and the Company has reached
an opinion of total disability.



                              

6.1-4(c)     Termination Because of Death. Unless otherwise determined by the
Board of Directors, if an optionee dies while employed by or providing service
to the Company, his or her option may be exercised at any time before the
expiration date of the option or before the date 12 months after the date of
death, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of death and only by
the person or persons to whom the optionee's rights under the option shall pass
by the optionee's will or by the laws of descent and distribution of the state
or country of domicile at the time of death.



                              6.1-4(d)     Amendment of Exercise Period
Applicable to Termination. The Board of Directors may at any time extend the
30-day and 12-month exercise periods any length of time not longer than the
original expiration date of the option. The Board of Directors may at any time
increase the portion of an option that is exercisable, subject to terms and
conditions determined by the Board of Directors.

                              

6.1-4(e)     Failure to Exercise Option. To the extent that the option of any
deceased optionee or any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to the option shall cease and terminate.



                              

6.1-4(f)     Leave of Absence. Absence on leave approved by the Employer or on
account of illness or disability shall not be deemed a termination or
interruption of employment or service. Unless otherwise determined by the Board
of Directors, vesting of options shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of options shall
be suspended during any other unpaid leave of absence.



                         

6.1-5     Purchase of Shares.



                              

6.1-5(a)     Notice of Exercise. Unless the Board of Directors determines
otherwise, shares may be acquired pursuant to an option granted under the Plan
only upon the Company's receipt of written notice from the optionee of the
optionee's binding commitment to purchase shares, specifying the number of
shares the optionee desires to purchase under the option and the date on which
the optionee agrees to complete the transaction, and, if required to comply with
the Securities Act of 1933, containing a representation that it is the
optionee's intention to acquire the shares for investment and not with a view to
distribution.



                              

6.1-5(b)     Payment. Unless the Board of Directors determines otherwise, on or
before the date specified for completion of the purchase of shares pursuant to
an option exercise, the optionee must pay the Company the full purchase price of
those shares in cash or by check or, with the consent of the Board of Directors,
in whole or in part, in Common Stock of the Company valued at fair market value,
restricted stock or other contingent awards denominated in either stock or cash,
promissory notes and other forms of consideration. Unless otherwise determined
by the Board of Directors, any Common Stock provided in payment of the purchase
price must have been previously acquired and held by the optionee for at least
six months. The fair market value of Common Stock provided in payment of the
purchase price shall be the closing price of the Common Stock last reported
before the time payment in Common Stock is made or, if earlier, committed to be
made, if the Common Stock is publicly traded, or another value of the Common
Stock as specified by the Board of Directors. No shares shall be issued until
full payment for the shares has been made, including all amounts owed for tax
withholding. With the consent of the Board of Directors, an optionee may request
the Company to apply automatically the shares to be received upon the exercise
of a portion of a stock option (even though stock certificates have not yet been
issued) to satisfy the purchase price for additional portions of the option.



                              

6.1-5(c)     Tax Withholding. Each optionee who has exercised an option shall,
immediately upon notification of the amount due, if any, pay to the Company in
cash or by check amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If additional withholding is or becomes
required (as a result of exercise of an option or as a result of disposition of
shares acquired pursuant to exercise of an option) beyond any amount deposited
before delivery of the certificates, the optionee shall pay such amount, in cash
or by check, to the Company on demand. If the optionee fails to pay the amount
demanded, the Company or the Employer may withhold that amount from other
amounts payable to the optionee, including salary, subject to applicable law.
With the consent of the Board of Directors, an optionee may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from the
shares to be issued upon exercise or by delivering to the Company other shares
of Common Stock; provided, however, that the number of shares so withheld or
delivered shall not exceed the minimum amount necessary to satisfy the required
withholding obligation.



                              

6.1-5(d)     Reduction of Reserved Shares. Upon the exercise of an option, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued upon exercise of the option (less the number of any
shares surrendered in payment for the exercise price or withheld to satisfy
withholding requirements).



                         

6.1-6     Limitations on Grants to Non-Exempt Employees. Unless otherwise
determined by the Board of Directors, if an employee of the Company or any
parent or subsidiary of the Company is a non-exempt employee subject to the
overtime compensation provisions of Section 7 of the Fair Labor Standards Act
(the "FLSA"), any option granted to that employee shall be subject to the
following restrictions: (i) the option price shall be at least 85 percent of the
fair market value, as described in Section 6.2-4, of the Common Stock subject to
the option on the date it is granted; and (ii) the option shall not be
exercisable until at least six months after the date it is granted; provided,
however, that this six-month restriction on exercisability will cease to apply
if the employee dies, becomes disabled or retires, there is a change in
ownership of the Company, or in other circumstances permitted by regulation, all
as prescribed in Section 7(e)(8)(B) of the FLSA.



6.2     Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:

                         

6.2-1     Limitation on Amount of Grants. If the aggregate fair market value of
stock (determined as of the date the option is granted) for which Incentive
Stock Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in
subSections 424(e) and 424(f) of the Code) are exercisable for the first time by
an employee during any calendar year exceeds $100,000, the portion of the option
or options not exceeding $100,000, to the extent of whole shares, will be
treated as an Incentive Stock Option and the remaining portion of the option or
options will be treated as a Non-Statutory Stock Option. The preceding sentence
will be applied by taking options into account in the order in which they were
granted. If, under the $100,000 limitation, a portion of an option is treated as
an Incentive Stock Option and the remaining portion of the option is treated as
a Non-Statutory Stock Option, unless the optionee designates otherwise at the
time of exercise, the optionee's exercise of all or a portion of the option will
be treated as the exercise of the Incentive Stock Option portion of the option
to the full extent permitted under the $100,000 limitation. If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-Statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option portion as
Incentive Stock Option stock by issuing a separate certificate for that portion
of the stock and identifying the certificate as Incentive Stock Option stock in
its stock records.



                         

6.2-2     Limitations on Grants to 10 percent Shareholders. An Incentive Stock
Option may be granted under the Plan to an employee possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary (as defined in subSections 424(e) and 424(f)
of the Code) only if the option price is at least 110 percent of the fair market
value, as described in Section 6.2-4, of the Common Stock subject to the option
on the date it is granted and the option by its terms is not exercisable after
the expiration of five years from the date it is granted.



                         

6.2-3     Duration of Options. Subject to Sections 6.1-2, 6.1-4 and 6.2-2,
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Board of Directors, except that by its terms no Incentive
Stock Option shall be exercisable after the expiration of 10 years from the date
it is granted.



                         

6.2-4     Option Price. The option price per share shall be determined by the
Board of Directors at the time of grant. Except as provided in Section 6.2-2,
the option price shall not be less than 100 percent of the fair market value of
the Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be the closing price of the Common Stock
last reported before the time the option is granted, if the stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors.



                         

6.2-5     Limitation on Time of Grant. No Incentive Stock Option shall be
granted on or after the tenth anniversary of the last action by the Board of
Directors adopting the Plan or approving an increase in the number of shares
available for issuance under the Plan, which action was subsequently approved
within 12 months by the shareholders.



                         

6.2-6     Early Dispositions. If within two years after an Incentive Stock
Option is granted or within 12 months after an Incentive Stock Option is
exercised, the optionee sells or otherwise disposes of Common Stock acquired on
exercise of the Option, the optionee shall within 30 days of the sale or
disposition notify the Company in writing of (i) the date of the sale or
disposition, (ii) the amount realized on the sale or disposition and (iii) the
nature of the disposition (e.g., sale, gift, etc.).



6.3     Non-Statutory Stock Options. Non-Statutory Stock Options shall be
subject to the following terms and conditions, in addition to those set forth in
Section 6.1 above:

                         

6.3-1     Option Price. The option price for Non-Statutory Stock Options shall
be determined by the Board of Directors at the time of grant and may be any
amount determined by the Board of Directors.



                         

6.3-2     Duration of Options. Non-Statutory Stock Options granted under the
Plan shall continue in effect for the period fixed by the Board of Directors.



                         

6.3-3     Limitation on Option Price. Notwitstanding the provisions of 6.1-6,
6.2-4 and 6.3-1, the Board of Directors may not grant any options with a price
less than 100% of the market price on the date of grant while any balances are
outstanding on the Company's 10% Secured Convertible Promissory Notes due 2006
or the Company's 10% Subordinated Convertible Promissory Notes due 2006.



7.     Stock Bonuses. The Board of Directors may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with any other restrictions determined by the
Board of Directors. The Board of Directors may require the recipient to sign an
agreement as a condition of the award, but may not require the recipient to pay
any monetary consideration other than amounts necessary to satisfy tax
withholding requirements. The agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares awarded shall bear any legends required
by the Board of Directors. The Company may require any recipient of a stock
bonus to pay to the Company in cash or by check upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the recipient, including
salary, subject to applicable law. With the consent of the Board of Directors, a
recipient may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of a stock bonus, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.

8.     Restricted Stock. The Board of Directors may issue shares under the Plan
for any consideration (including promissory notes and services) determined by
the Board of Directors. Shares issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with any other
restrictions determined by the Board of Directors. All Common Stock issued
pursuant to this Section 8 shall be subject to a purchase agreement, which shall
be executed by the Company and the prospective purchaser of the shares before
the delivery of certificates representing the shares to the purchaser. The
purchase agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors. The
certificates representing the shares shall bear any legends required by the
Board of Directors. The Company may require any purchaser of restricted stock to
pay to the Company in cash or by check upon demand amounts necessary to satisfy
any applicable federal, state or local tax withholding requirements. If the
purchaser fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the purchaser, including
salary, subject to applicable law. With the consent of the Board of Directors, a
purchaser may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of restricted stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.

9.     Performance-Based Awards. The Board of Directors may grant awards
intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code and the regulations thereunder ("Performance-Based
Awards"). Performance-Based Awards shall be denominated at the time of grant
either in Common Stock ("Stock Performance Awards") or in dollar amounts
("Dollar Performance Awards"). Payment under a Stock Performance Award or a
Dollar Performance Award shall be made, at the discretion of the Board of
Directors, in Common Stock ("Performance Shares"), or in cash or in any
combination thereof. Performance-Based Awards shall be subject to the following
terms and conditions:

9.1     Award Period. The Board of Directors shall determine the period of time
for which a Performance-Based Award is made (the "Award Period").

9.2     Performance Goals and Payment. The Board of Directors shall establish in
writing objectives ("Performance Goals") that must be met by the Company or any
subsidiary, division or other unit of the Company ("Business Unit") during the
Award Period as a condition to payment being made under the Performance-Based
Award. The Performance Goals for each award shall be one or more targeted levels
of performance with respect to one or more of the following objective measures
with respect to the Company or any Business Unit: earnings, earnings per share,
stock price increase, total shareholder return (stock price increase plus
dividends), return on equity, return on assets, return on capital, economic
value added, revenues, operating income, inventories, inventory turns, cash
flows or any of the foregoing before the effect of acquisitions, divestitures,
accounting changes, and restructuring and special charges (determined according
to criteria established by the Board of Directors). The Board of Directors shall
also establish the number of Performance Shares or the amount of cash payment to
be made under a Performance-Based Award if the Performance Goals are met or
exceeded, including the fixing of a maximum payment (subject to Section 9.4).
The Board of Directors may establish other restrictions to payment under a
Performance-Based Award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals. Some or all of the Performance Shares
may be issued at the time of the award as restricted shares subject to
forfeiture in whole or in part if Performance Goals or, if applicable, other
restrictions are not satisfied.

9.3     Computation of Payment. During or after an Award Period, the performance
of the Company or Business Unit, as applicable, during the period shall be
measured against the Performance Goals. If the Performance Goals are not met, no
payment shall be made under a Performance-Based Award. If the Performance Goals
are met or exceeded, the Board of Directors shall certify that fact in writing
and certify the number of Performance Shares earned or the amount of cash
payment to be made under the terms of the Performance-Based Award.

9.4     Maximum Awards. No participant may receive in any fiscal year Stock
Performance Awards under which the aggregate amount payable under the Awards
exceeds the equivalent of 1,000,000 shares of Common Stock or Dollar Performance
Awards under which the aggregate amount payable under the Awards exceeds
$100,000.

9.5     Tax Withholding. Each participant who has received Performance Shares
shall, upon notification of the amount due, pay to the Company in cash or by
check amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements. If the participant fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the participant, including salary, subject to applicable law. With the
consent of the Board of Directors, a participant may satisfy this obligation, in
whole or in part, by instructing the Company to withhold from any shares to be
issued or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so delivered or withheld shall not exceed the
minimum amount necessary to satisfy the required withholding obligation.

9.6     Effect on Shares Available. The payment of a Performance-Based Award in
cash shall not reduce the number of shares of Common Stock reserved for issuance
under the Plan. The number of shares of Common Stock reserved for issuance under
the Plan shall be reduced by the number of shares issued upon payment of an
award, less the number of shares delivered or withheld to satisfy withholding
obligations.

10.     Changes in Capital Structure.

10.1     Stock Splits, Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan. In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which outstanding options, or portions thereof then
unexercised, shall be exercisable, so that the optionee's proportionate interest
before and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors. Any such
adjustments made by the Board of Directors shall be conclusive.

10.2     Mergers, Reorganizations, Etc. In the event of a merger, consolidation,
plan of exchange, acquisition of property or stock, split-up, split-off,
spin-off, reorganization or liquidation to which the Company is a party or any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
(each, a "Transaction"), the Board of Directors shall, in its sole discretion
and to the extent possible under the structure of the Transaction, select one of
the following alternatives for treating outstanding options under the Plan:

                    10.2-1     Outstanding options shall remain in effect in
accordance with their terms.

                    10.2-2     Outstanding options shall be converted into
options to purchase stock in one or more of the corporations, including the
Company, that are the surviving or acquiring corporations in the Transaction.
The amount, type of securities subject thereto and exercise price of the
converted options shall be determined by the Board of Directors of the Company,
taking into account the relative values of the companies involved in the
Transaction and the exchange rate, if any, used in determining shares of the
surviving corporation(s) to be held by holders of shares of the Company
following the Transaction. Unless otherwise determined by the Board of
Directors, the converted options shall be vested only to the extent that the
vesting requirements relating to options granted hereunder have been satisfied.

                    10.2-3     The Board of Directors shall provide a period of
30 days or less before the completion of the Transaction during which
outstanding options may be exercised to the extent then exercisable, and upon
the expiration of that period, all unexercised options shall immediately
terminate. The Board of Directors may, in its sole discretion, accelerate the
exercisability of options so that they are exercisable in full during that
period.

10.3     Dissolution of the Company. In the event of the dissolution of the
Company, options shall be treated in accordance with Section 10.2-3.

10.4     Rights Issued by Another Corporation. The Board of Directors may also
grant options and stock bonuses and Performance-Based Awards and issue
restricted stock under the Plan with terms, conditions and provisions that vary
from those specified in the Plan, provided that any such awards are granted in
substitution for, or in connection with the assumption of, existing options,
stock bonuses, Performance-Based Awards and restricted stock granted, awarded or
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a Transaction.

11.     Amendment of the Plan. The Board of Directors may at any time modify or
amend the Plan in any respect. Except as provided in Section 10, however, no
change in an award already granted shall be made without the written consent of
the holder of the award if the change would adversely affect the holder.

12.     Approvals. The Company's obligations under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company's
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
state or federal securities laws.

13.     Employment and Service Rights. Nothing in the Plan or any award pursuant
to the Plan shall (i) confer upon any employee any right to be continued in the
employment of an Employer or interfere in any way with the Employer's right to
terminate the employee's employment at will at any time, for any reason, with or
without cause, or to decrease the employee's compensation or benefits, or (ii)
confer upon any person engaged by an Employer any right to be retained or
employed by the Employer or to the continuation, extension, renewal or
modification of any compensation, contract or arrangement with or by the
Employer.

14.     Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any shares of Common Stock until
the date the recipient becomes the holder of record of those shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
recipient becomes the holder of record.



CROWN RESOURCES CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 2002 STOCK INCENTIVE PLAN



July 12, 2002



     A.     A Non-Qualified Stock Option for a total of (Total Shares) shares of
Common Stock, par value $0.01, of Crown Resources Corporation, a Washington
corporation (herein the "Corporation") is hereby granted to (First Name, Last
Name) (herein the "Optionee"), subject in all respects to the terms and
provisions of the 2002 Stock Incentive Plan of Crown Resources Corporation
(herein the "Plan"), which has been adopted by the Corporation and which is
incorporated herein by reference.

     B.     The Option price is $ (Price Per Share) per share.

     C.     This Option may not be exercised if the issuance of shares of Common
Stock of the Corporation upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation. The
Optionee, as a condition to his exercise of this Option, represents to the
Corporation that the shares of the Common Stock of the Corporation that he
acquires under this Option are being acquired by him for investment and not with
a present view to distribution or resale. The Optionee further represents that
he has substantial knowledge and experience in financial and business matters
and has sufficient knowledge and information with respect to the affairs of the
Corporation from which to make an informed investment decision with respect to
the Option herein granted.

     D.     The Optionee acknowledges receipt of a copy of the Plan, a copy of
which is annexed hereto, and represents that he is familiar with the terms and
provisions thereof. The Optionee hereby accepts this Option subject to all the
terms and provisions of the Plan. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the Board of
Directors and, where applicable, the Stock Option Plan Committee, upon any
questions arising under the Plan. As a condition to the issuance of shares of
Common Stock of the Corporation under this Option, the Optionee authorizes the
Corporation to withhold in accordance with applicable law from any regular cash
compensation payable to him any taxes required to be withheld by the Corporation
under federal, state or local law as a result of his exercise of this Option.

     E     .This Option may not be transferred in any manner otherwise than by
will or the laws of descent and distribution, and may be exercised during the
lifetime of the Optionee only by him. The terms of this Option shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

     F.     Termination of Option. A number of events, such as total disability,
death or termination of your service by retirement or for any other reason, can
cause the termination of this option. This option terminates upon the thirtieth
day after termination of service with the Company. For more details, see
Paragraph 6.1-4 of the Plan.



G.     One-quarter of this option is vested effective immediately (upon date of
grant). A further one-quarter of this option will become vested on (Vest Date
2), another one-quarter vested on (Vest Date 3) and the final quarter, to
complete vesting, will be vested on (Vest Date 4). Notwithstanding the above,
any remaining unvested options will vest upon a Change in Control. Vesting shall
cease immediately upon termination of service. "Change in Control" is deemed to
have occurred if: (a) any person, not owning 20% of the voting power on a fully
diluted basis on the date of grant, becomes the beneficial owner of securities
representing 20% of the voting power of Crown; or (b) the Board of Directors of
Crown approve a merger other than a merger where at least 80% of the combined
voting power of Crown securities in the surviving entity were represented by the
combined voting power before the merger; or (c) the Board of Directors of Crown
approve the sale of all or substantially all of the assets of Crown; or (d) the
approval by the Board of Directors of Crown of any plan of liquidation or
dissolution of Crown.

H.     This Option shall be exercisable by the Optionee at any time prior to
(Expire Date).



Dated effective (Grant Date).



CROWN RESOURCES CORPORATION,

a Washington Corporation



 

 

By:                           



Christopher E. Herald

President & CEO



"OPTIONEE"



By:                          

(First Name, Last Name)



-2-



CROWN RESOURCES CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE 2002 STOCK INCENTIVE PLAN



 

 

(Grant Date)

To (First Name, Last Name) (herein the "Optionee")



We are pleased to inform you that the Board of Directors of Crown Resources
Corporation (the "Company") has selected you to receive an option to purchase a
total of (Shares) shares of the Company's common stock, $.01 par value (the
"Common Stock"). This option is granted pursuant to, and subject to the terms of
the Company's 2002 Stock Incentive Plan (the "Plan"), and the terms of the Plan
are incorporated in this agreement. The Optionee acknowledges receipt of a copy
of the Plan, annexed hereto.

You are advised to consult your tax advisor regarding the tax effects of
exercising this option or disposing of any shares acquired pursuant to this
option.

Without limiting the specificity of the terms of the Plan, some of the terms of
your option are summarized as follows:

     1.     Number of Shares. This option entitles you to purchase up to
(Shares) shares of Common Stock.

     2.     Exercise Price. $(Price Per Share) per share.

     3.     Date of Grant.    (Grant Date)

     4.     Term of the Option. This option must be exercised by (Expire Date)
unless sooner terminated.

     5.     Type of Option. This option is an "Incentive Stock Option," as that
term is defined in Section 422A of the Internal Revenue Code of 1986, as
amended.

-1-



     6.     Vesting. One-quarter of this option is vested effective immediately,
upon the date of grant. A further one-quarter of this option will become vested
on (Vest 2), another one-quarter vested on (Vest 3) and the final quarter, to
complete vesting, will be vested on (Vest 4). Notwithstanding the above, any
remaining unvested options will vest upon a Change in Control. Vesting shall
cease immediately upon termination of employment. "Change in Control" is deemed
to have occurred if: (a) any person, not owning 20% of the voting power on a
fully diluted basis on the date of grant, becomes the beneficial owner of
securities representing 20% of the voting power of Crown; or (b) the Board of
Directors of Crown approve a merger other than a merger where at least 80% of
the combined voting power of Crown securities in the surviving entity were
represented by the combined voting power before the merger; or (c) the Board of
Directors of Crown approve the sale of all or substantially all of the assets of
Crown; or (d) the approval by the Board of Directors of Crown of any plan of
liquidation or dissolution of Crown.

     7.     Termination of Option. A number of events, such as total disability,
death or termination of your employment by retirement or for any other reason,
can cause the termination of this option. This option terminates upon the
thirtieth day after termination of employment with the Company. For more
details, see Paragraph 6.1-4 of the Plan.

     8.     Nontransferability of Option. This option cannot be transferred,
except by will or under the applicable laws of descent and distribution.



Very truly yours,



 

By:                          

Christopher E. Herald

President & CEO

Accepted:



By:                          

(First Name, Last Name)

Optionee

-2-

